DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim interpretation – Formal Matters
1.  A double patenting rejection is NOT put forth.
	>  Note that while this application is a Continuation, the concepts put forth in the parent are inventively different, ie. they were focused on synchronization while the currently examined claims focus on user position/location.
	>  Furthermore, note that these claims were part of a restriction and assigned to the current examiner who works in location/position determination (ie. these are the claims there were left after the restriction while claim 20 has been cancelled per applicant’s election).
	>  Therefore, no double patenting rejection is warranted.
2.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 112.  Written support is found and the claims particularly point out the inventive concept(s).
3.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 101 (ie. directed to one of the four patent-eligible subject matter categories, no abstract idea, above judicial bar).
4.  As per a phone restriction/election dated 1-26-2021, claims 1-19 are elected/examined while claim 20 is canceled/non-elected.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 13-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Recker US 2006/0125693 and further in view of Waters et al. US 2012/0172054 and Nagorniak US 2010/0062788.
As per claim 1, Recker US 2006/0125693 teaches a method of determining a location of an unknown device (UD) from a plurality of known devices (KDs) – Para #17 and #19 teach that the locations of the beacons are known and that the mobile device can download/determine the locations of the beacons, the method comprising:
     receiving, at the UD, periodically broadcasted messages from each of a plurality of KDs (Para #17 teaches the beacons are broadcasted from a plurality of beacons, figure 2 shows multiple beacons #110a-h, and are received by the mobile – since Recker does not teach the mobile requesting the beacons, they must be inherently periodically or continually broadcasted); 
[0017] The mobile device 120 uses signals 112 transmitted from the beacons 110 to determine its position within the system 100. The beacons 110 may include a small device that broadcasts signals, such as the signals 112, into the environment of the system 100. Examples of the signals 112 include radio frequency signals, ultrasonic, and/or optical signals. The mobile device 120 receives the signals 112 through a receiver 122 from the beacons 110 within range. The mobile device 120 determines distances to one or more of the beacons 110 within range based on the received signals 112, and these distances along with positions of the beacons 110 downloaded from position database 130 are used by the position determination software 124 to determine the current position of the mobile device 120 in the system 100. Distances may be determined, for example, based on signal strength or time of flight. For example, a beacon may transmit both radio frequency and ultrasonic signals. The mobile device 120 receives the signals from the beacon. A distance to the beacon may be determined based on the difference in time of flight of the radio frequency signal and the ultrasonic signal. Also, signal strength of a received radio frequency signal may be used to estimate distance. Also, the position of the mobile device 120 may be determined using known triangulation algorithms using the positions of the beacons 110 downloaded from the position database 130.
    
Recording/determining a “Time of Flight” corresponding to each periodically broadcasted message from each of the plurality of KDs, (Para #17 teaches a “time of flight” which can use a time of departure and a time of arrival to determine a time of flight, ie. “TOF = Time of Departure minus Time of Arrival”);
    calculating the x, y and z coordinates of an actual location of the UD using the x, y and z coordinates of each of the KDs and the “Time of Flights” for the periodically broadcasted messages (Para #17 teaches determining the mobile’s location based on the position of the beacons and the distances to each beacon based on triangulation.  NOTE that Para #3 teaches generic triangulation and Para #18 teaches the ability to locate a device in N-space, ie. 2-dimensions, 3-dimensions, etc. which reads on using x, y and z coordinates):
[From 0017]:  A distance to the beacon may be determined based on the difference in time of flight of the radio frequency signal and the ultrasonic signal. Also, signal strength of a received radio frequency signal may be used to estimate distance. Also, the position of the mobile device 120 may be determined using known triangulation algorithms using the positions of the beacons 110 downloaded from the position database 130.
[0003] A mobile device in a passive location system may determine its position within the location system, for example, by first determining the positions of beacons in the system and then using triangulation algorithms and the beacon positions to derive its current position. Thus, in a passive system, generally the positions of the beacons need to be determined before the passive location system can be used for position determination. Known techniques for determining positions of the beacons include manually measuring distances between each beacon. 
[0018] The position of the mobile device 120 and the positions of the beacons 110 in the system 100 may be positions in a local coordinate system 140 for the system 100. The local coordinate system 140 is a coordinate system used to identify points within an n-dimensional space. For example, the local coordinate system 140 may be a 2-dimensional Cartesian coordinate system with an x-axis and a y-axis. In another example, a 3-dimensional coordinate system may be used to determine positions along a z-axis. The local coordinate system 140 is typically localized to a particular area, such as the area of a building where the beacons 110 are located. Details for the local coordinate system 140, such as the number of dimensions and the handedness of the coordinate system, may be assigned by a system administrator or software during set-up of the system 100. Also, after set-up and after the mobile device 120 receives the positions of the beacons 110 from the position database 130, the position determination software 124 may identify the current position of the mobile device 120 in the local coordinate system 140. Determining the positions of the beacons 110 within the local coordinate system 140 is described in detail below with respect to FIGS. 3-12.
[0021] The mobile device 120, as shown in FIG. 2, is within range of the beacons 110 a-h. The mobile device 120 determines distances to the beacons 110a-h using signals received from the beacons 110a-h. The mobile device 120 also determines the positions of the beacons 110a-h from the beacon position information downloaded from the positions database 130. Using triangulation the mobile device 120 determines its position in the system 100

	But is silent on
arrival time stamp (Tarrival-i-UD) of broadcasts;
    	wherein a departure time of the periodically broadcasted message from each of the plurality of KDs is known by the UD in master device time units (Taepart-i-ma); 
    	wherein each of the plurality of KDs are clock synchronized to a common clock source at a master device (MD), 
the recorded arrival times (Tarrival-i-UD) of each of the periodically broadcasted messages from each of the plurality of KDs and the known departure times of each of the periodically broadcasted messages, (Taepart-i-ma) from each of the plurality of KDs.  
As discussed above, Recker teaches determining TIME OF FLIGHT for the broadcasted beacons which would typically requires understanding both a Departure Time and an Arrival Time.  That said, Recker does not teach exactly HOW he determines Time of Flight.
With regard using “arrival time stamp (Tarrival-i-UD) of broadcasts” and “wherein a departure time of the periodically broadcasted message from each of the plurality of KDs is known by the UD in time units (Taepart-i-ma)” and “the recorded arrival times (Tarrival-i-UD) of each of the periodically broadcasted messages from each of the plurality of KDs and the known departure times of each of the periodically broadcasted messages, (Taepart-i-ma) from each of the plurality of KDs”,  at least Waters et al. US 2012/0172054 teaches cooperative positioning where a time of flight can be calculated using a Time-of-departure (TOD) and a Time-of-arrival (TOA) of packets sent/broadcasted: 
[0066] Embodiments of the cooperative positioning system 104 can measure the distance and clock offset between two cooperating mobile wireless devices 102 using time of flight measurements and/or received signal strength indicator (RSSI) measurements. The IEEE 802.11v standard specifies a procedure that can be used for measuring both distance and clock offset between two mobile wireless devices 102. Specifically, there is a timing measurement action (TMA) frame that the device 102A may send to the peer device 102B. The protocol is illustrated in FIG. 3. The device 102A requests the TMA frame, then device 102B sends a first packet M, to which the device 102A replies with an acknowledgement (ACK). The device 102B measures the time-of-departure (TOD) of the packet M and the time-of-arrival (TOA) of the acknowledgement. The device 102A measures the TOA of the packet M, and the TOD of the acknowledgement. The device 102B later sends a follow-up packet containing its TOD and TOA measurements (t1 & t4 in the figure). From these the device 102A can compute both the time-of-flight (TOF) and the clock offset (.DELTA.b) assuming the channel is symmetric.
	
Note that Su 2014/0315578, pertinent but not cited also teaches use of TOA and TOD (See Para #28 below)
[0028] As shown in FIG. 4, the time interval parameter T1 indicates the time interval between a time of departure (ToD) of the reference frame under consideration (e.g. a broadcast frame from the AP AP1, such as a beacon of the AP AP1 in this embodiment) and a time of arrival (ToA) of the pre-association broadcast request frame M1, the ToA measured at the associated peer side such as the AP AP1. In addition, the time interval parameter T12 indicates the flight time (i.e. the time of flight, or the time of electromagnetic wave propagation) of this reference frame (e.g. this broadcast frame from the AP AP1, such as the beacon of the AP AP1 in this embodiment) between the APs AP2 and AP1, and the time interval parameter T13 indicates the flight time of this reference frame (e.g. this broadcast frame from the AP AP1, such as the beacon of the AP AP1 in this embodiment) between the APs AP3 and AP1, where the time interval parameters T12 and T13 can be calculated or measured in advance. 
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Recker, such that arrival time stamp (Tarrival-i-UD) of broadcasts and “wherein a departure time of the periodically broadcasted message from each of the plurality of KDs is known by the UD in time units (Taepart-i-ma)” and the recorded arrival times (Tarrival-i-UD) of each of the periodically broadcasted messages from each of the plurality of KDs and the known departure times of each of the periodically broadcasted messages, (Taepart-i-ma) from each of the plurality of KDs, to provide the ability to use TOD/TOA values based on the broadcasted messages for use to determine distances between the beacons/KD’s and mobile/UD for position triangulation. 
	With regard to “..wherein each of the plurality of KDs are clock synchronized to a common clock source at a master device (MD)”, at least Nagorniak US 2010/0062788 teaches that triangulation using broadcasted information from cell towers/GPS/etc. requires that they all have synchronized clocks to a master atomic clock:
 	[0021] For triangulation using towers or satellites, each clock in every transceiver may have to be synchronized very accurately. Service provider towers (e.g., cell phone towers) and GPS satellites may have multiple atomic clocks that serve as working clocks, backup clocks, and clocks for keeping the working clocks and backup clocks in synchronization. When a transceiver within either a tower, a GPS satellite, or the mobile device receives a signal, a time included in the signal is immediately recorded. The difference between the send time and the current time is used to determine the time lapse between sending and receiving the signal. For example, the transceiver might find that the lapse is 0.2 seconds. Using the formula of "distance =velocity*time," with velocity through air for radio signals estimated at 186,000 mi/sec, a distance from the satellite is estimated at 37,200 miles for a travel time of 0.2 seconds. After determining the mobile devices distance from three or more satellites, a mobile device can accurately determine the latitude, longitude, and altitude of the mobile device*. Altitude may be used to disable certain functionality of a mobile device during an airplane flight, for example.
	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein each of the plurality of KDs are clock synchronized to a common clock source at a master device (MD)”, to provide the ability to have all devices synchronized to one clocking source so that all departure/arrival times are determined based on that one clock source (which provides precision to the location determination).
	*Nagorniak teaches Lat/Long and Altitude location determination which is x, y and z coordinates as well.


As per claim 13, the combo teaches Claim 12, wherein calculating the actual location of the UD further comprises: 
calculating distances from the UD to the plurality of KDs directly by determining a difference between arrival and departure times to provide a time of flight (Recker and Waters teach calculating distance (via Time of Flight) by understanding when packet(s) depart and arrive as discussed/rejected in claim 1); 
multiplying the time of flight by the speed of light (See Nagorniak who teaches using speed of light and Time of Flight to determine distances):
[0021] For triangulation using towers or satellites, each clock in every transceiver may have to be synchronized very accurately. Service provider towers (e.g., cell phone towers) and GPS satellites may have multiple atomic clocks that serve as working clocks, backup clocks, and clocks for keeping the working clocks and backup clocks in synchronization. When a transceiver within either a tower, a GPS satellite, or the mobile device receives a signal, a time included in the signal is immediately recorded. The difference between the send time and the current time is used to determine the time lapse between sending and receiving the signal. For example, the transceiver might find that the lapse is 0.2 seconds. Using the formula of "distance =velocity*time," with velocity through air for radio signals estimated at 186,000 mi/sec, a distance from the satellite is estimated at 37,200 miles for a travel time of 0.2 seconds. After determining the mobile devices distance from three or more satellites, a mobile device can accurately determine the latitude, longitude, and altitude of the mobile device. Altitude may be used to disable certain functionality of a mobile device during an airplane flight, for example.

As per claim 14, the combo teaches claim 13, further comprising determining location using triangulation (Recker teaches triangulation, see passages cited in the rejection of claim 1, ie. at least Para’s #3 and #17).  

As per claim 15, this claim is rejected in its entirety as based on the rejection of claim 1.  Note that Recker also teaches a system that includes the UD’s and KD’s (See figure 2 showing the mobile device/UD #120 and beacons/KD’s #110a thru h.


As per claim 19, the combo teaches Claim 15, where the at least the UD and MD include  highly precise clocks.
Nagorniak teaches highly precise clocks being used in the network/MD and the device/UD (Para #21 teaches that highly accurate clocks are used to synchronize all the devices involved in the transmission/reception of packet TOA/TOD for triangulation, this inherently includes both the UD and KD’s in the network (otherwise the triangulation would be wrong/off if all devices are synchronized):
[0021] For triangulation using towers or satellites, each clock in every transceiver may have to be synchronized very accurately. Service provider towers (e.g., cell phone towers) and GPS satellites may have multiple atomic clocks that serve as working clocks, backup clocks, and clocks for keeping the working clocks and backup clocks in synchronization. When a transceiver within either a tower, a GPS satellite, or the mobile device receives a signal, a time included in the signal is immediately recorded. 
Further note: other prior art, (Arora or Ramesh or Kim, pertinent but not cited here) showed that the UD will synchronize to the Master/KD’s.




	
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Recker/Waters/Nagorniak and further in view of Shenoi et al. US 2015/0003479
As per claim 2, the combo teaches Claim 1, but is silent on wherein the departure time of the periodically broadcasted message from each of the plurality of KDs (Taepart-i-ma) is one of embedded in each of the periodically broadcasted messages from each of the plurality of KDs (KDi) and known a-priori by the UD. 
NOTE: The examiner inteprets that if the broadcasted message is on a periodic schedule, then the departure time would be known a-priori by the UD (i.e. for example: it is sent at the top of the minute every minute).
As taught by Waters above, the time of flight can be determined by the time of departure and time of arrival, which inherently requires “some device” to capture/store these values and send them to the other devices (or provide one of the values so that the other(s) can be calculated – ie. send departure time to the mobile device and it can then use it with the arrival time to determine TOF).
At least Shenoi et al. US 2015/0003479 teaches embedding timing packets with time stamps relating to time of arrival and time of departure of the timing packets, which reads on the concept of “..wherein the departure time of the periodically broadcasted message from each of the plurality of KDs (Taepart-i-ma) is one of embedded in each of the periodically broadcasted messages from each of the plurality of KDs (KDi)”.
[0006] The Grand Master clock provides timing information over the packet-switched network to the slave clocks by exchanging packets with embedded time-stamps related to the time-of-arrival and time-of-departure of the timing packets. The slave clock utilizes this information to align its time (and frequency) with the Grand master. The Grand Master is provided an external reference to serve as the basis for time and frequency. Most commonly this reference is derived from a Global Navigation Satellite System (GNSS) such as the GPS System that in turn is controlled by the US Department of Defense and its timing controlled very precisely and linked to the US Naval Observatory. Time alignment to the GPS clock is, for all practical purposes equivalent to time alignment to UTC.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the departure time of the periodically broadcasted message from each of the plurality of KDs (Taepart-i-ma) is one of embedded in each of the periodically broadcasted messages from each of the plurality of KDs (KDi), to provide the ability to embed TOD into packets so that devices can understand when it was sent vs. arrival time (to calculate distance from the KD that is used in triangulation).
With regard to the “..known a-priori by the UD..”, Tice et al. US 2005/0159152  teaches that devices can learn the timing of periodic synchronization signals, hence they are learned and then known a-priori:
[0017] In a system in accordance with the invention, the devices learn the timing of a periodic synchronization signal and then go to a "sleep or OFF" state between synchronizing signals. For example, a synchronization signal could have a period of 10 seconds. All devices that have learned the 10 second period, go to a "wake or ON" state just prior to the expected arrival of the next synchronization signal.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that the information is known a-priori, to provide scheduled, periodic transmissions to the UD so that it knows when a packet will sent with TOD information which can be used to determine TOA information and ultimately triangulate the UD’s position.



Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Recker/Waters/Nagorniak and further in view of Official Notice and Tice et al. US 2005/0159152.  
As per claim 7, the combo teaches Claim 1, but is silent on wherein the plurality of KD are periodically turned on and/or off to conserve power.  
The examiner takes Official Notice that it is well known for devices to periodically turn themselves OFF to conserve power.  There are myriad ways in which to do this, to include scheduled time(s), receiving a turn OFF signal, perhaps moving to a location that does not have wireless communications or even using a device to determine if there is motion (ie. in a room) and then turning off when no motion is detected (ie. a motion detector in a room can turn on/off lights, a wireless AP/router, etc..), understanding a paging cycle, etc..
Tice et al. US 2005/0159152  teaches that devices can learn the timing of periodic synchronization signals, hence the KD’s (or UD’s) can learn when the synchronization signals will be sent and then turn ON/OFF based on that schedule:
[0017] In a system in accordance with the invention, the devices learn the timing of a periodic synchronization signal and then go to a "sleep or OFF" state between synchronizing signals. For example, a synchronization signal could have a period of 10 seconds. All devices that have learned the 10 second period, go to a "wake or ON" state just prior to the expected arrival of the next synchronization signal.
Hence one skilled sees that it would be beneficial to turn on/off the KD’s either periodically (say after people leave work at 5pm til the next morning) or based on motion, etc., to conserve power of the KD’s.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the plurality of KD are periodically turned on and/or off to conserve power, to provide the ability to have a periodic schedule of broadcasting (or receiving) data and then turn ON to receive the data when scheduled and turn OFF all other times to conserve battery power.

As per claim 8, the combo teaches Claim 7, but is silent on wherein when the plurality of KDs are turned on the plurality of KDs exchange messages for use in synchronizing clocks at the plurality of KDs.  
The examiner again takes OFFICIAL NOTICE in that devices being turned ON must synchronize with the network to ensure they are properly synchronized to the network – which promotes optimal communications since messages can dictate when certain functions are peformed – ie. being commanded to sleep mode at a specific time (or interval) needs to be carefully synchronized otherwise data transmission/reception can be missed.
A boot-up sequence typically involves a BTS/AP/WLAN device synchronizing with its network.  This keeps any/all KD’s synchronized with each other and the network for optimal communications.
Tice et al. US 2005/0159152 teaches that devices can learn the timing of periodic synchronization signals, hence the KD’s can learn when the synchronization signals will be sent and then turn ON/OFF based on that schedule:
[0017] In a system in accordance with the invention, the devices learn the timing of a periodic synchronization signal and then go to a "sleep or OFF" state between synchronizing signals. For example, a synchronization signal could have a period of 10 seconds. All devices that have learned the 10 second period, go to a "wake or ON" state just prior to the expected arrival of the next synchronization signal.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein when the plurality of KDs are turned on the plurality of KDs exchange messages for use in synchronizing clocks at the plurality of KDs, to provide the ability to have scheduled, periodic broadcasts at known times which are used for synchronization functions (otherwise the device(s) can sleep and conserve power).



Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Recker/Waters/Nagorniak and further in view of Tice et al. US 2005/0159152.  
As per claim 9, the combo teaches claim 1, but is silent on wherein the plurality of KDs periodically broadcast messages within a predetermined time period.  
Tice et al. US 2005/0159152 teaches that devices can learn the timing of periodic synchronization signals, hence the KD’s can learn when the synchronization signals will be sent and then turn ON/OFF based on that schedule:
[0017] In a system in accordance with the invention, the devices learn the timing of a periodic synchronization signal and then go to a "sleep or OFF" state between synchronizing signals. For example, a synchronization signal could have a period of 10 seconds. All devices that have learned the 10 second period, go to a "wake or ON" state just prior to the expected arrival of the next synchronization signal.
As based on Tice’s teaching, one skilled sees that the timing of the transmissions of periodic synchronization signals reads on “periodically broadcast messages within a predetermined time period” since the mobile device learn that the KD’s are transmitting X message(s) Y times per second/minute/hour/etc..   So, for example, the mobile will see/learn that the KD’s are transmitting one message at the top of the second, every second, which can be seen as 60 messages per minute.   Put another way, there are a predetermined number of messages being sent within a predetermined time period (60 messages in 1 minute if sent every second).
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the plurality of KDs periodically broadcast messages within a predetermined time period, to provide the ability to have scheduled, periodic broadcasts within a certain timeframe/period (that are known to both network and mobile device for optimal transmission/reception of the synchronization data).


As per claim 11, the combo teaches Claim 1, but is silent on further comprising powering down the UD between periodically broadcasted messages to conserve power.  
Tice et al. US 2005/0159152 teaches that devices can learn the timing of periodic synchronization signals, hence the KD’s can learn when the synchronization signals will be sent and then turn ON/OFF based on that schedule:
[0017] In a system in accordance with the invention, the devices learn the timing of a periodic synchronization signal and then go to a "sleep or OFF" state between synchronizing signals. For example, a synchronization signal could have a period of 10 seconds. All devices that have learned the 10 second period, go to a "wake or ON" state just prior to the expected arrival of the next synchronization signal.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that it further comprises powering down the UD between periodically broadcasted messages to conserver power, to provide the abilty for the device to understand when the broadcasts will occur periodically so that it can power up/down at those times (to conserve battery power).


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Recker/Waters/Nagorniak and further in view of Dunn US 2008/0200180.
As per claim 10, the combo teaches claim 1, wherein periodically broadcasting a message comprises;
	Receiving data including the x, y, z coordinates of the KD’s locations (Recker teaches the mobile device can retrieve this data from a server):
[From Para #17] “..The mobile device 120 determines distances to one or more of the beacons 110 within range based on the received signals 112, and these distances along with positions of the beacons 110 downloaded from position database 130 are used by the position determination software 124 to determine the current position of the mobile device 120 in the system 100..”
wherein calculating the x, y and z coordinates of the actual location of the UD comprises calculating the actual location using the x, y, z coordinates of the each of KDs location provided by the position database (Recker teaches the determine a device’s position in 2- or 3-dimension via triangulation using distance caculations and the x, y, z positions, see passages in rejection of claim 1 above)
But is silent on 
the messages of KDs including the x, y, z coordinates of the KDs location; and 
using the x, y, z coordinates of the each of KDs location provided in the periodically broadcasted message.  
As seen above, the teachings of Recker put forth that the messages from the KD’s do NOT include position information of the KD’s, rather, the mobile must retrieve that information from a database server.  Hence a choice in design is seen as to how the x, y, z location information is obtained (ie. its in the broadcast messages, its at a server, etc.).
At least Dunn US 2008/0200180 teaches that location information can be embedded in a broadcast from a transmitter (ie. a transmitter with an inherently known location, such as a cell tower): 
[0025] Returning to FIG. 2, act 210 may determine the location of system 100 in ways other than that described in FIG. 3 (e.g., via GPS). In some implementations of act 210, for example, a transceiver 110 receiving an IEEE 802.16 signal with country information or other location information embedded therein. In other implementations of act 210, a transceiver 110 may receive another broadcast signal with embedded location information such as that transmitted by a cellular telephone tower, an airport location system, or a non-GPS location system such as Europe's Galileo system. In some implementations of act 210, communication interface 150 may help determine the location of system 100 based on, for example, an IP address of the system. In some implementations, a user of system 100 may manually enter the location of the system via input device 160.
Hence, one skilled sees that the x, y, z location data of the KD’s can be either retrieved by the mobile from a database server OR broadcasted to the mobile.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that the messages of KDs including the x, y, z coordinates of the KDs location AND using the x, y, z coordinates of the each of KDs location provided in the periodically broadcasted message, to provide the ability for the the KD’s known locations to be broadcasted (where as Recker teaches the mobile consults a database, which puts forth a choice in design as to how the x, y, z coordinates of the KD’s are determined/retrieved).



Claims 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Recker/Waters/Nagorniak and further in view of {Arora US 5,241,688 or Ramesh et al. US 8,526,305 or Kim et al. US 2016/0044600}.
As per claim 12, the combo teaches claim 1, but is silent on wherein calculating the actual location of the UD is followed by synchronizing a clock of the UD to the clock of the MD such that both arrival and departure times are known in the MD clock units.  
Nagorniak teaches that the network has clocks and the cell towers are synchronized to the said clocks.  Typically, all mobile devices are synchronized to that/those network clocks so all communications are well-timed.
[0021] For triangulation using towers or satellites, each clock in every transceiver may have to be synchronized very accurately. Service provider towers (e.g., cell phone towers) and GPS satellites may have multiple atomic clocks that serve as working clocks, backup clocks, and clocks for keeping the working clocks and backup clocks in synchronization. When a transceiver within either a tower, a GPS satellite, or the mobile device receives a signal, a time included in the signal is immediately recorded. The difference between the send time and the current time is used to determine the time lapse between sending and receiving the signal. For example, the transceiver might find that the lapse is 0.2 seconds. Using the formula of "distance =velocity*time," with velocity through air for radio signals estimated at 186,000 mi/sec, a distance from the satellite is estimated at 37,200 miles for a travel time of 0.2 seconds. After determining the mobile devices distance from three or more satellites, a mobile device can accurately determine the latitude, longitude, and altitude of the mobile device. Altitude may be used to disable certain functionality of a mobile device during an airplane flight, for example.
At least Arora or Ramesh or Kim teach that a mobile device will synchronize itself to the mobile network/KD’s clocking:
i) Arora US 5,241,688 teaches the mobile (ie. UD) can receive timing/synchronization information from the network/BTS and synchronize itself to the network’s timing:
(19) In summary, a novel process has been shown that will synchronize a mobile radiotelephone's local oscillator frequency and time slot positioning with those of the received signal from a base station. This synchronization occurs in real time and with significantly enhanced accuracy.   (C4, L14-20)
ii) Ramesh et al. US 8,526,305 teaches that both base station and mobile stations have highly accurate clocks that are synchronized:
(8) “…In such embodiments, it is important that the mobile stations and the base stations either both know the correct time (e.g., both the base station and mobile station have highly accurate atomic clocks that are synchronized)  or both  receive time information from the same adjunct timing system (such as the Global Positioning System (GPS)). For example, if the mobile station is configured such that it will transmit an access request message only at times T, T+1.times., T+2.times., T+3.times., . . . , then both the mobile station and the base station need to know when these times occur so that the mobile station will know when it should transmit an access request message and so that the base station knows when to scan for an access request message.   (C2, L12-42)
iii) Kim et al. US 2016/0044600 teaches that a UE sychronizes itself to the eNB/BTS which will aid in the precision of the TOD and TOA packet information:
[0060] When a UE is powered on or enters a new cell, the UE performs initial cell search (S11). The initial cell search involves acquisition of synchronization to an eNB. Specifically, the UE synchronizes its timing to the eNB and acquires information such as a cell Identifier (ID) by receiving a Primary Synchronization Channel (P-SCH) and a Secondary Synchronization Channel (S-SCH) from the eNB.
Remember that Waters (used in claim 1) taught using TOD and TOA to determine distance/position which is optimized by synchronizing the UD/mobile to the network’s clocking to ensure that the time of departures and time of arrivals for packets sent between the UD/KD’s will be accurately synchronized.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein calculating the actual location of the UD is followed by synchronizing a clock of the UD to the clock of the MD such that both arrival and departure times are known in the MD clock units, to provide the ability to have both network and KD’s/UD’s all synchronized together so that the TOA and TOD information is determined as based on the synchronized clocks (for optimal precision of TOA/TOD calculations for triangulation)


As per claim 17, the combo teaches claim 15 and wherein at least one of the plurality of KDs comprise an integrated, highly precise clock (Nagorniak teaches that highly precise atomic clocks are used):
[0021] For triangulation using towers or satellites, each clock in every transceiver may have to be synchronized very accurately. Service provider towers (e.g., cell phone towers) and GPS satellites may have multiple atomic clocks that serve as working clocks, backup clocks, and clocks for keeping the working clocks and backup clocks in synchronization 

but is silent on 
such that methods of time synchronization are not performed in coordination of each broadcast message.  
Arora or Ramesh or Kim teach that synchonization between network and device/UD are not performed in coordination of each broadcast message, but rather can be performed anytime OR when the mobile turns on OR when the mobile roams into a new area, etc., as is well known:
i) Arora US 5,241,688 teaches the mobile (ie. UD) can receive timing/synchronization information from the network/BTS and synchronize itself to the network’s timing:
(19) In summary, a novel process has been shown that will synchronize a mobile radiotelephone's local oscillator frequency and time slot positioning with those of the received signal from a base station. This synchronization occurs in real time and with significantly enhanced accuracy.   (C4, L14-20)
ii) Ramesh et al. US 8,526,305 teaches that both base station and mobile stations have highly accurate clocks that are synchronized:
 	(8) “…In such embodiments, it is important that the mobile stations and the base stations either both know the correct time (e.g., both the base station and mobile station have highly accurate atomic clocks that are synchronized) or both receive time information from the same adjunct timing system (such as the Global Positioning System (GPS)). For example, if the mobile station is configured such that it will transmit an access request message only at times T, T+1.times., T+2.times., T+3.times., . . . , then both the mobile station and the base station need to know when these times occur so that the mobile station will know when it should transmit an access request message and so that the base station knows when to scan for an access request message.   (C2, L12-42)
iii) Kim et al. US 2016/0044600 teaches that a UE sychronizes itself to the eNB/BTS which will aid in the precision of the TOD and TOA packet information:
[0060] When a UE is powered on or enters a new cell, the UE performs initial cell search (S11). The initial cell search involves acquisition of synchronization to an eNB. Specifically, the UE synchronizes its timing to the eNB and acquires information such as a cell Identifier (ID) by receiving a Primary Synchronization Channel (P-SCH) and a Secondary Synchronization Channel (S-SCH) from the eNB.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that such that methods of time synchronization are not performed in coordination of each broadcast message, to provide the ability to perform synchronization literally at any time so that the mobile can always be in synch with the network (for position/location OR any other purposes).

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Recker/Waters/Nagorniak and further in view of Kim US 7,120,436.
As per claim 18, the combo teaches claim 15 and wherein the UD is configured to lookup the plurality of KDs locally or externally to access the x,y,z location of each of the plurality of KDs.  (Recker, Para #18 below teaches that the mobile/UD can access a position database that stores each KD’s location, which is then used with the distance information to triangulate it’s location):
[From Para #18]:  “…Also, the position of the mobile device 120 may be determined using known triangulation algorithms using the positions of the beacons 110 downloaded from the position database 130”.

But is silent on 
wherein each of the plurality of KDs has a unique identifier (ID); and 
use/lookup the unique ID of each of the plurality of KDs.
	Recker does not teach the beacons having some type of ID, although it would be required in order to make sense of the distance measurements to the KD’s.
	At least Kim US 7,120,436 teaches that each BTS has a unique ID that is stored in a database, hence Recker teaches that the UD can lookup the KD’s location as based on its specific/unique ID:
FIG. 5 illustrates a base station system parameter database mounted on the home-zone service center 170. As shown in the drawing, the base station system parameter database stores every base station's inherent ID (Bts_id), location information of each base station like latitude and longitude (lati, long), information about each sector like angle, system delay, and service range (angle, s_delay, svc_ran), exception range (exp_ran), change filed (change) and so forth. Before explaining about the exception range, it should be understood that the base stations located within the designated distance from the subscriber's residence regard (or decide) all sectors as a service sector. Here, the exception range is a value necessary for establishing the designated distance through which the base stations made the decision aforementioned.   (C6, L8-22)
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein each of the plurality of KDs has a unique identifier (ID) AND lookup the unique ID of each of the plurality of KDs, to provide unique ID’s (BTS-ID’s) to the beacons/BTS’s so that the mobile device can relate the calculated distance to that unique beacon/BTS for triangulation processing.


Allowable Subject Matter
Claims 3-6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
These claims recite highly detailed technical designs that are not found in at least the prior art of record, either alone or in combination:
Claim 3: wherein calculating the x, y and z coordinates of the actual location of the UD further comprises: selecting possible x, y and z coordinates (Lguess) of the location of the UD; calculating a distance (Di) from the possible location of the UD (Lguess) to each of the plurality of KDs; translating the distances (Di) into corresponding estimated departure times of the periodically broadcasted messages (Taepart-ua-i) in UD clock units from each of the plurality of KDs based on the recorded arrival time stamp (Tarrival-i-UD) of each periodically broadcasted messages from each of the plurality of KDs and the corresponding distance (Di) for each of the plurality of KDs;  27Attorney Docket No. 071021-00040(3CT) determining differences in the estimated departure times of the periodically broadcasted messages (Tdepart-i-ud) in UD clock units and the known departure time of the periodically broadcasted message from each of the plurality of KDs in master device time units (Tdepart-i-md) to provide an error offset; and modifying the possible x, y and z coordinates (Lguess) of the location of the UD based on the error offset to obtain the actual location of the UD.  

Claim 4: further comprising repeating the calculating, translating, determining and modifying periodically to refine the actual location.  

Claim 5: wherein the method is based on a gradient descent approach.  

Claim 6: wherein a clock rate of the UD and of the MD are significantly different, the method further comprising: modeling the calculated differences in the estimated departure times of the periodically broadcasted messages (Tdepart-i-ud) in UD clock units and the known departure time of the periodically broadcasted message from each of the plurality of KDs in master device time units (Tdepart-i-md) as a constant offset (Toffset-const) and a linear term based on clock timing differences of the MD and UD clocks (Kciock-dif); and calculating the error offset using the clock timing differences of the MD and UD clocks (Kclock-dif). 

Claim 16: wherein the at least one UD is further configured to calculate the x, y and z coordinates of the actual location of the at least one UD by: selecting possible x, y and z coordinates (Lguess) of the location of the UD; calculating a distance (Di) from the possible location of the UD (Lguess) to each of the plurality of KDs; translating the distances (Di) into corresponding estimated departure times of the periodically broadcasted messages (Taepart-ua-i) in UD clock units from each of the plurality of KDs based on the recorded arrival time stamp (Tarrival-i-UD) of each periodically broadcasted messages from each of the plurality of KDs and the corresponding distance (Di) for each of the plurality of KDs; determining differences in the estimated departure times of the periodically broadcasted messages (Taepart-i-ua) in UD clock units and the known departure time of the periodically broadcasted message from each of the plurality of KDs in master device time units (Taepart-i-ma) to provide an error offset; and modifying the possible x, y and z coordinates (Lguess) of the location of the UD based on the error offset to obtain the actual location of the UD.  


NOTE that certain claims above require an intervening claim.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the PTO-892 form and they focus on location-finding,  wireless environments and TOA/TDOA.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414